Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2010/0330399) in view of Nam (KR 101209699B1, machine translation).
	Regarding claims 1-3, Grossman discloses a battery for delivering electrical power at a battery voltage (battery pack), the battery comprising: a body having a first end and a second end (body part 110) [0067]; a first terminal of a first polarity at the first end; a second terminal of a second polarity at the second end (see annotated Fig 2 below); and circuitry [0066, 0074]; the body being expandable and collapsible along its length so as to move the first terminal and the second terminal apart from each other and closer to each other respectively so as to change the length of the battery [0019, 0068]; and the circuitry being arranged to set the battery voltage [0074] but not explicitly in accordance with the length of the battery.  

    PNG
    media_image1.png
    1328
    1120
    media_image1.png
    Greyscale

	Nam teaches a battery device which measures the dimensions of the battery with the use of sensors, including proximity sensors [0035] to calculate the capacity of the battery [0009] and adjust the voltages and current [0046-0052].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to set the voltage/current based on the measured dimensions of the battery of Grossman because Nam recognizes that measure dimensions calculates its capacity in combinations with the parameters of chemistry and the particular end use.
Regarding claim 4, Grossman is silent towards wherein the circuitry is arranged to set the battery voltage to be around 1.5 V in the case that the length of the battery is greater than around 30 mm and to set the battery voltage to be around 12 V in the case that the length of the battery is less than around 30 mm.  
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
	
Regarding claim 5, Grossman is silent towards an arranged such that the length of the battery is a maximum when the battery is in its rest state.  
However, a skilled artisan would recognize the setting of a maximum length and a rest state is readily selected by a skilled artisan based on the particular power requirements of the devices end use.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to set a rest state for any particular length as desired for the device. The rationale to support a conclusion that the claimed invention would have been obvious is that design incentives or other market forces could have prompted one of ordinary skill in the art to vary the prior art in a predictable manner to result in the claimed invention.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
Regarding claim 6, Grossman discloses the battery according to claim 1, wherein the body is expandable and collapsible across its width [0013].  
Regarding claim 7, Grossman discloses the battery according to claim 1, wherein the body is not expandable or collapsible across its width (biasing members limiting movement) [0078, 0081].  


Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al. (US 2018/0076652) discloses a convertible battery pack that is operable at different rated voltages based on the tool that is connected [0008].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727